Z




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MARCUS ALFRED COKER,                           )      CASE NO. 5:18 CV 2375
                                               )
                Plaintiff,                     )      JUDGE JOHN R. ADAMS
                                               )
          v.                                   )
                                               )      MEMORANDUM OF OPINION
STEVE BARRY, SHERIFF,                          )      AND ORDER
                                               )
                Defendant.                     )


         Pro se Plaintiff Marcus Alfred Coker filed this action under 42 U.S.C. § 1983 in the

United States District Court for the Southern District of Iowa against the Summit County Sheriff.

In the Complaint, Plaintiff objects to conditions in the jail and treatment by deputies. He seeks

monetary and injunctive relief. The Southern District of Iowa determined venue was proper in

the Northern District of Ohio and transferred the case to this Court.

    I.         Background

         Plaintiff is currently being detained at the Summit County Jail on violations of the terms

of his supervised release, and on new pending criminal charges. He objects to his treatment in

the Jail. He states that in August 2016 he was chained to the floor by Sheriff’s Deputies for

requesting medical treatment and was not permitted to use the restroom. He indicates he was

refused medical attention for 15 hours in September 2017 after being transported from the

hospital. He contends he was given 600 mg of Ibuprofen for pain. He alleges jail personnel
refused to change his wound dressing. He indicates that at various times in 2017 and 2018 Jail

personnel gave him old food as a form of punishment. He alleges in March 2018, he was kicked

by a deputy. He states he spat on the deputy. He contends he was refused soap to wash his

clothes when he was indigent. He claims a deputy made vulgar comments and gestures toward

him. He states in general that the Defendant failed to provide adequate medication, adequate

recreation, access to legal materials and a law library, free copies of grievances, and wash cloths.

Plaintiff does not identify any legal claims he intends to assert. This Court liberally construes

the Complaint as asserting claims for cruel and unusual punishment in violation of the

Fourteenth or Eighth Amendments. Finally, Plaintiff states money was taken from him by the

Sheriff, but he does not explain how or why the money was confiscated or garnished. The Court

liberally construes this claim as one for deprivation of property without due process.

   II.       Standard of Review

         Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to state a claim upon which

relief may be granted when it lacks “plausibility in the Complaint.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 564 (2007).

                                                 -2-
          A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the speculative

level on the assumption that all the allegations in the Complaint are true. Twombly, 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the Defendant unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678.

A pleading that offers legal conclusions or a simple recitation of the elements of a cause of

action will not meet this pleading standard. Id. In reviewing a Complaint, the Court must

construe the pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds,

Inc., 151 F.3d 559, 561 (6th Cir. 1998).

   III.        Analysis

          The Eighth Amendment imposes a constitutional limitation on the power of the states to

punish those convicted of crimes. Punishment may not be “barbarous” nor may it contravene

society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981). It

prohibits conduct by prison officials that involves the “unnecessary and wanton infliction of

pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S.

at 346). The Eighth Amendment applies only to convicted inmates. Claims by pretrial detainees

arise under the Due Process Clause of the Fourteenth Amendment rather than the Eighth

Amendment. City of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244 (1983). These claims,

however, are analyzed under the same rubric as Eighth Amendment claims brought by prisoners.

See Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir.1985) (citing Bell v. Wolfish, 441 U.S.

520, 545 (1979)).

                                                 -3-
       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework

for courts to use when deciding whether certain conditions of confinement constitute cruel and

unusual punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts which,

if true, establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured

in response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1,8 (1992).

Routine discomforts of prison life do not suffice. Id. Only deliberate indifference to serious

medical needs or extreme deprivations regarding the conditions of confinement will implicate

the protections of the Eighth Amendment. Id. at 9. Plaintiff must also establish a subjective

element showing the prison officials acted with a sufficiently culpable state of mind. Id.

Deliberate indifference is characterized by obduracy or wantonness, not inadvertence or good

faith error. Whitley v. Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated solely on

negligence. Id. A prison official violates the Eighth Amendment only when both the objective

and subjective requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994)

       As an initial matter, Plaintiff’s Eighth Amendment claim pertaining to an incident that

occurred in August 2016 is barred by the statute of limitations. Ohio’s two year statute of

limitations for bodily injury applies to §1983 claims. LRL Properties v. Portage Metro Housing

Authority, 55 F. 3d 1097 (6th Cir. 1995). This action was filed in October 2018, beyond the

expiration of the two-year statute of limitations period.

       Furthermore, Plaintiff fails to meet the subjective requirements for all of his Eighth

Amendment claims. The subjective component requires a showing that prison officials knew of,

and acted with deliberate indifference to, an inmate’s health or safety. Wilson, 501 U.S. at

302-03. Deliberate indifference “entails something more than mere negligence.” Farmer, 511

                                                 -4-
U.S. at 835. This standard is met if “the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

Flanory v. Bonn, 604 F.3d 249, 253-55 (6th Cir. 2010)(citing Farmer, 511 U.S. at 837). Here,

Plaintiff’s allegations all describe actions by Deputies working at the Jail. None of the

allegations suggest Sheriff Barry was personally aware of the incidents or that he directly

participated in them. Plaintiff failed to state a claim under the Eighth Amendment against him.

       Plaintiff also alleges the Sheriff took his money. Plaintiff does not elaborate on this

statement, so there is no indication of how or why the money was taken, or garnished. Giving

this claim the most liberal construction, it is possible Plaintiff may be attempting to assert a

claim for deprivation of property without due process.

       To state a claim for denial of procedural due process, Plaintiff must plead and prove

either that he was deprived of liberty or property as a result of an established state procedure that

itself violates due process rights; or that the Defendant deprived him of liberty or property

pursuant to a random and unauthorized act and available state remedies would not be adequate to

redress the deprivation. Macene v. MJW, Inc., 951 F.2d 700, 706 (6th Cir 1991); see Vicory v.

Walton, 721 F.2d 1062, 1064 (6th Cir. 1983). Plaintiff is not challenging an established state

procedure, statute or local ordinance. Therefore, Plaintiff would have to base a due process

claim on an unauthorized acts of the Defendant.

       To state a procedural due process claim based upon alleged unauthorized acts of the

Defendant, Plaintiff must also plead and prove that state remedies for redressing the wrong are

inadequate. Macene, 951 F.2d at 706; Vicory, 721 F.2d at 1064. A remedy is available in the

                                                 -5-
Ohio Court of Claims for deprivation of property. See Haynes v. Marshall, 887 F.2d 700, 704

(6th Cir.1989). Plaintiff has not suggested this state remedy is inadequate. He therefore has not

stated a claim for denial of procedural due process.

   IV.        Conclusion

         Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.1

         IT IS SO ORDERED.



                                                   S/John R. Adams 3/22/2019
                                                 JOHN R. ADAMS
                                                 UNITED STATES DISTRICT JUDGE




         28 U.S.C. § 1915(a)(3) provides:

                  An appeal may not be taken in forma pauperis if the trial court certifies that it is
                  not taken in good faith.

                                                   -6-
